Citation Nr: 0205624	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a September 
1958 rating decision, which denied a claim for entitlement to 
service connection for a bronchial condition and pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

This matter was previously denied by the Board in a decision 
dated August 23, 2000.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  The Court vacated the Board's decision in a May 
2001 Order, and remanded the matter to the Board for 
development consistent with the Appellee's Motion for Remand 
and to Stay Proceedings ("Appellee's Motion").


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  In an unappealed decision dated in September 1958, the RO 
denied the veteran's claim of entitlement to service 
connection for a bronchial condition, also claimed as 
residuals of pneumonia, on the basis that those disorders 
were not found on the last examination.

3.  In December 1962, the veteran submitted a request to 
reopen his claim of service connection for a bronchial 
condition and pneumonia.

4.  In an October 1966 rating decision, the RO awarded 
service connection for bronchiectasis, right base, pleural 
reaction left base, and assigned a 10 percent disability 
rating from December 31, 1962; that decision was based on 
findings in both the veteran's service medical records, and 
post-service medical records.

5.  The September 1958 rating decision, which denied 
entitlement to service connection for a bronchial condition 
and residuals of pneumonia, did not involve undebatable error 
which, had it not been made, would have manifestly changed 
the outcome of that decision.  


CONCLUSION OF LAW

The requirements for finding clear and unmistakable error in 
a September 1958 decision, which denied entitlement to 
service connection for a bronchial condition and pneumonia, 
have not been met.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the RO's 
September 1958 denial of his claim of entitlement to service 
connection for a bronchial condition, also claimed as 
residuals of pneumonia, was clearly and unmistakably 
erroneous in failing to grant his claim.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an August 2000 
decision.  The veteran appealed that decision to the Court, 
which vacated the Board's decision in a May 2001 Order.  The 
Court remanded this matter to the Board for actions 
consistent with the Appellee's Motion, which indicates that 
the appeal should be readjudicated in light of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Accordingly, the Board 
will readjudicate the present appeal, with careful analysis 
of the impact of the VCAA in this appeal. 

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified in 
pertinent part at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations will be collectively referred to as "the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Court has recently held that 
the VCAA is not applicable to clear and unmistakable error 
(CUE) matters.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
("there is nothing in the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions.").   The reasons 
behind the foregoing is that a determination concerning CUE 
is made based on the facts and the law that existed at the 
time that the challenged decision was made.  Parker, 15 Vet. 
App. at 412; Livesay, supra.  Nevertheless, prior to the 
Court's decision in Parker and Livesay, the Court issued the 
May 2001 Order vacating the Board's August 2000 decision.  
Therefore, although the Court has since indicated that the 
VCAA is not applicable to CUE claims, the Board's August 2000 
decision was vacated by the Court for consideration of the 
applicability of the VCAA, and the Board now must 
readjudicate the claim.  

To the extent that the appellant may argue that VCAA should 
apply in this case, particularly as the Court's May 2001 
Order was issued prior to the decisions in Parker and 
Livesay, the Board finds that the veteran was provided 
adequate notice of the evidence needed to substantiate his 
claim, as well as the regulations governing his claim, 
particularly as reflected in the December 1997 statement of 
the case, and the August 2000 vacated Board decision.  He was 
also afforded the opportunity to present testimony at a 
hearing before the RO, held in November 1998.  Finally, as 
CUE claims are based on evidence that existed at the time of 
the challenged decision, further evidentiary development is 
not necessary.  In short, the Board finds that the duty to 
notify and assist the veteran has been satisfied, and the 
Board will proceed with appellate disposition.  

As noted at the outset of this decision, the veteran alleges 
that there was clear and unmistakable error in a September 
1958 RO decision, which denied his claim for entitlement to 
service connection for a bronchial condition and pneumonia.  
Essentially, the veteran maintains that the RO failed to 
review his service medical records at that time.  He contends 
that he should have been awarded service connection in 1958, 
thus entitling him to an earlier effective date for his 
bronchial disability, which was later service connected.  

A brief review of the history of this appeal is as follows.  
The veteran had active service from May 1957 to December 
1957.  Following service, in June 1958, he filed a claim for 
service connection for a bronchial condition, also claimed as 
residuals of pneumonia.  The veteran was afforded a VA 
examination in August 1958, which was negative for a 
diagnosis of the claimed conditions.  An x-ray at the time 
failed to reveal evidence of active lung disease.  The 
examiner described the veteran's chest as normal in size and 
contour.  There were persistent inspiratory rhonchi over 
bases posteriorly, but the respiratory system was described 
as clear in great part with cough.  The examiner stated that 
there were no other rales or rhonchi heard, and whispered 
voice sounds were normal throughout.  Following that 
examination, in a September 1958 decision the RO denied 
service connection for pneumonia and a bronchial condition, 
on the basis that those disorders were not found on the last 
examination.  The veteran was notified of that decision and 
his appellate rights by VA letter dated in September 1958, 
but he did not initiate an appeal and the decision became 
final.

In December 1962, the veteran submitted a request to reopen 
his claim for a bronchial condition and pneumonia.  Attached 
to his claim was a private medical statement from Ralph 
Gieselman, M.D., which indicated that the veteran had recent 
clinical findings of marked cylindrical bronchiectasis, most 
marked in the left lower lobe.  Additionally, the doctor 
stated that it was impossible to say how long the 
bronchiectasis had existed, but it was probably long-standing 
and certainly a factor in the veteran's recurrent episodes of 
pneumonia.

The veteran was afforded another VA examination in February 
1963.  He was diagnosed with chronic bronchitis, by history 
only, and a history of bronchiectasis, as per Dr. Gieselman's 
letter.  The examiner indicated that the veteran was 
asymptomatic, by x-ray only.  In April 1963, the veteran was 
treated at a VA hospital for complaints of a lung condition 
of six years duration.  He was diagnosed with right lower 
lobe bronchiectasis.  

In light of the foregoing, in a June 1963 rating decision, 
the veteran was granted service connection for 
bronchiectasis, right base, and pleural reaction, left base.  
A 10 percent rating was assigned, effective from December 31, 
1962.  The RO indicated that the veteran's service medical 
records reflected treatment for pneumonia, bilateral, 
involving the base of both lungs.  The RO further indicated 
that evidence submitted by the veteran reflected 
bronchiectasis in the left base, and a VA hospital report 
showed a diagnosis of pleural reaction, left base, and 
bronchiectasis in the right lower lobe.  The RO found these 
conditions to be residuals of the in-service pneumonia, and 
awarded service connection, effective from December 31, 1962.

In July 1997, the veteran filed a claim for CUE in the RO's 
failure to consider his service medical records in his 
original claim for service connection for a bronchial 
condition.  The veteran maintained that when his claim was 
originally adjudicated, his service medical records were not 
available, and were not considered.  In an October 1997 
rating decision, the RO found no CUE in the September 1958 
rating decision that denied his claim, and also found no 
basis for an effective date prior to December 31, 1962, for 
an award of service connection for chronic bronchitis with 
bronchiectasis.  The veteran disagreed with that decision, 
and initiated this appeal.  

In a November 1997 notice of disagreement, the veteran stated 
that the effective date for his award for service connection 
for bronchitis should be in 1957.  In statements received 
from the veteran in November 1957 and February 1998, he 
claimed that the effective date should be in 1958.  In 
November 1998, the veteran presented testimony at a hearing 
held at the RO.  At that hearing, the veteran reiterated his 
contentions that at the time of the RO's original denial in 
September 1958, they did not have his service medical records 
to consider, as they were not yet part of the claims file.  
He maintains that that is the reason his claim was denied.  

The Court has held that clear and unmistakable error is the 
type of administrative error during the adjudication of a 
claim which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Winslow v. 
Brown, 8 Vet. App. 469, 474 (1996); Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  If the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).  In order for there to be a valid 
claim of CUE, the claimant must assert more then a 
disagreement as to how the facts were weighed or evaluated.  
Id. at 313.

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  
38 C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Failure to fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA RO.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo, 6 
Vet. App. at 44.  

In the present case, according to the RO's September 1958 
letter, which informed the veteran that his claim for service 
connection for a bronchial condition and pneumonia was 
denied, the claimed conditions were not found on the last 
examination.  Thus, it is apparent that the RO denied the 
veteran's claim because there was no evidence that the 
veteran then had the claimed disorders.  The veteran did not 
appeal that decision and it became final.  Contrarily, at the 
time of the June 1963 rating decision, which granted service 
connection for bronchiectasis, right base, and pleural 
reaction, left base, the record contained additional post-
service treatment records, both from a private physician and 
the VA, which contained evidence of a current bronchial 
disorder.  Thus, the RO awarded service connection.



The Board has considered the veteran's contentions that the 
RO did not review his service medical records at the time of 
the September 1958 denial of his claim.  Upon a review of the 
record, it is unclear whether the veteran's service medical 
records were considered by the RO at that time, and it is 
also unclear whether they were associated with the claims 
file at that time.  Nevertheless, regardless of whether or 
not the veteran's service medical records were considered by 
the RO, the RO's September 1958 letter indicates that service 
connection was denied because there was no evidence of a 
current bronchial disorder or pneumonia, not because of 
something the service medical records did or did not reveal. 

The Board is unable to find CUE in the September 1958 
decision.  As noted earlier, CUE is a type of error that is 
undebatable, and which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Moreover, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 313-314.  In the present 
case, even assuming that the RO failed to consider the 
veteran's service medical records at the time of the 
September 1958 rating decision, as the veteran contends, 
there is no indication that consideration of such records 
would have manifestly changed the outcome, particularly as 
the RO denied the claim because a recent examination was 
negative for a current diagnosis of the claimed disorder.  
Moreover, even if the RO failed to obtain and review the 
veteran's service medical records in September 1958, such an 
action would have amounted to no more than a failure to 
fulfill the duty to assist, which the Court has held is not a 
basis for CUE.  See Crippen, 9 Vet. App. at 424.  

In conclusion, the Board finds that the RO's September 1958 
decision was reasonably supported by the evidence then of 
record, and VA laws and regulations in effect at the time.  
See 38 U.S.C. § 331 (1958) (renumbered in 1991 as 38 U.S.C.A. 
§ 1131).  The veteran's allegations point to disagreement 
with how the facts were weighed by the RO in 1958, but do not 
point to a legal, or undebatable error.  The Board also finds 
that any "error" involved in the September 1958 rating 
decision (as claimed by the veteran) does not compel the 
conclusion that the result would have been manifestly 
different but for the error.  As such, the Board finds no 
evidence of CUE in the September 1958 decision.  
Additionally, as the veteran did not appeal the September 
1958 rating decision, that decision became final, and when 
the RO subsequently awarded service connection in a June 1963 
rating decision, they properly assigned an effective date of 
December 31, 1962, based on the date of receipt of the 
veteran's request to reopen his claim for service connection.  
See 38 C.F.R. § 3.400.

In conclusion, the Board has thoroughly reviewed the facts of 
this case, and the veteran's contentions, but finds that 
there was no CUE in the September 1958 rating decision, which 
denied entitlement to service connection for a bronchial 
condition and pneumonia, and the appeal is denied.  


ORDER

The September 1958 rating decision, which denied entitlement 
to service connection for a bronchial condition and 
pneumonia, did not contain clear and unmistakable error, and 
the appeal is denied.
 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

